


Exhibit 10.19








AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, is entered into this 17th day of
February, 2015, between CNO Financial Group, Inc., a Delaware corporation (the
“Company” or “CNO”), and Frederick J. Crawford (“Executive”).
    
WHEREAS, the Company and Executive entered into an Employment Agreement dated
January 13, 2012 and they now desire to amend and restate such agreement.


WHEREAS, the services of Executive and his managerial and professional
experience are of value to the Company; and


WHEREAS, the Company desires to have the benefit and advantage of the services
of Executive to assist the Company upon the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:


1.    Employment. The Company hereby employs Executive and Executive hereby
accepts employment upon the terms and conditions hereinafter set forth.


2.    Term. The effective date of this agreement (the “Agreement”) shall be the
date first written above (the “Effective Date”). Subject to the provisions for
termination as provided in Section 10 hereof, the term of Executive’s employment
under this Agreement shall be the period beginning on the Effective Date and
ending on January 23, 2018 (the “Term"). The Term shall not be automatically
renewed and shall end upon any earlier termination of Executive’s employment
with the Company.


3.    Duties. During the Term, Executive shall be engaged by the Company in the
capacity of Executive Vice President and Chief Financial Officer of the Company.
During the Term, Executive shall report exclusively to the Company’s Chief
Executive Officer regarding the performance of his duties.


4.    Extent of Services. During the Term, subject to the direction and control
of the Chief Executive Officer of the Company, Executive shall have the power
and authority commensurate with his executive status and necessary to perform
his duties hereunder. Executive shall devote his entire employable time,
attention and best efforts to the business of the Company and, during the Term,
shall not, without the consent of the Company, be actively engaged in any other
business activity, whether or not such business activity is pursued for gain,
profit or other pecuniary advantage; provided, however, that this shall not be
construed as preventing Executive from serving on boards of professional,
community, civic, education, charitable and corporate organizations on which he
presently serves or may choose to serve or investing his assets in such form or
manner as will not require any services on the part of Executive in the
operation of the affairs of the companies in which such investments are made



--------------------------------------------------------------------------------




(to the extent not in violation of the non-solicitation provisions of Section 9
hereof); provided, however, that corporate organizations shall be limited to
those mutually agreed upon by Executive and the Company.


5.    Compensation. During the Term:


(a)    As compensation for services hereunder rendered during the Term hereof,
Executive shall receive a base salary (“Base Salary”) of Five Hundred
Seventy-Nine Thousand Five Hundred Dollars ($579,500) per year payable in equal
installments in accordance with the Company’s payroll procedure for its salaried
executives. Salary payments and other payments under this Agreement shall be
subject to withholding of taxes and other appropriate and customary amounts.
Executive may receive increases in his Base Salary from time to time, based upon
his performance, subject to approval of the Company.


(b)    In addition to Base Salary, Executive will have an opportunity to earn a
bonus each year, as determined by the Company, with a target annual bonus equal
to 100% of Executive's Base Salary (the “Target Bonus”) and a maximum annual
bonus of 200% of Executive's Base Salary with respect to any calendar year, with
such bonus payable at such time that other similar payments are made to other
Company executives but in no event later than March 15 of the year following the
year with respect to which such bonus was payable, unless the bonus amounts to
be paid cannot be confirmed and paid on or before March 15, in which event the
bonuses will be paid within 15 days after the bonus amounts have been confirmed
by the Company. For purposes of clarification, annual executive bonuses are
payable on or before March 15 of the year following the year with respect to
which such bonuses are payable, if Executive remains employed with the Company
through such date or as otherwise payable under Section 11 of this Agreement.
Notwithstanding the above, the 2018 bonus will be paid at the same time that
similar payments are made to other Company executives if Executive remains
employed through the end of the Term. The bonus payable for any period of less
than one year shall be prorated based on the number of days Executive was
employed by the Company during that year. The performance requirements for
Target Bonuses will be based on financial and other objective targets that the
Company’s Board of Directors (the “Board”) or the Human Resources and
Compensation Committee of the Board (the “Compensation Committee”) believes are
reasonably attainable at the time that they are set.


(c)    Executive shall be eligible to participate in and receive future grants
under any CNO stock or equity-based program offered to senior executives,
subject to the discretion of the Board or the Compensation Committee.

2

--------------------------------------------------------------------------------






6.    Additional Benefits. During the Term:


(a)    Executive shall be entitled to participate in such existing executive
benefit plans and insurance programs offered by the Company, or which it may
adopt from time to time, for its executive management or supervisory personnel
generally, in accordance with the eligibility requirements for participation
therein. Nothing herein shall be construed so as to prevent the Company from
modifying or terminating any executive benefit plans or programs, or executive
fringe benefits, that it may adopt from time to time.


(b)    Executive shall be entitled to four weeks of vacation with pay each year.


(c)    Executive may incur reasonable expenses for promoting the Company’s
business, including expenses for entertainment, travel, and similar items. The
Company shall reimburse Executive for all such reasonable expenses upon
Executive’s periodic presentation of an itemized account of such expenditures in
accordance with the Company’s policies and procedures and Section 21 hereof;
provided, however, that any such reimbursement will be made no later than March
15 of the year following the year in which the expense was incurred. The Company
agrees to pay Executive an additional amount to cover the incremental additional
income taxes incurred by Executive, if any, with respect to payment or
reimbursement of any reasonable business expenses pursuant to this subsection
(c); provided, however, that any such payment will be made no later than March
15 of the year following the year in which the income tax was incurred.


(d)    Executive shall be permitted to make elective contributions to any
Company-sponsored, non-qualified deferred compensation plan in accordance with
the terms of such plan.


7.    Disability.


(a)     If Executive shall become physically or mentally disabled during the
Term to the extent that his ability to perform his duties and services hereunder
is materially and adversely impaired (any such incapacity, a “Disability”), his
Base Salary, bonus and other compensation provided herein shall continue while
he remains employed by the Company; provided, that if such Disability (as
determined in the Company’s reasonable judgment, exercised in good faith)
continues for at least three (3) consecutive months, the Company may terminate
Executive’s employment hereunder, in which case the Company within 10 business
days shall pay Executive a cash payment equal to (i) his annual Base Salary as
provided in Section 5(a) hereof to the extent earned but unpaid as of the date
of termination (“Unpaid Salary”), (ii) the bonus payable pursuant to Section
5(b) for the fiscal year of the Company ending prior to the date of termination
(to the extent earned based on performance under the goals and objectives of the
applicable plan but not previously paid) (“Unpaid Bonus”) and (iii) Executive’s
then accrued but unused vacation (“Unpaid Vacation”) (the Unpaid Salary, Unpaid
Bonus and Unpaid Vacation referred to sometimes together as the “Accrued
Amounts”). Additionally, in the event of a termination of employment due to
Disability, the Company shall pay to Executive a pro-rata portion of the Target
Bonus for the year in which the termination for Disability

3

--------------------------------------------------------------------------------




occurred, payable at the same time when the bonus payment for the year of
termination otherwise would have been paid pursuant to Section 5(b). All
options, restricted stock and/or other awards held by Executive on the date of
termination for Disability shall vest only through the date of termination
according to the normal vesting schedule applicable to such options or
restricted stock and Executive shall be treated in accordance with the
applicable award agreements.


(b)     No payments or vesting under this Section 7 will be made if such
Disability arose primarily from (a) chronic use of intoxicants, drugs or
narcotics (other than drugs prescribed to Executive by a physician and used by
Executive for their intended purpose for which they had been prescribed) or (b)
intentionally self-inflicted injury or intentionally self-induced illness.


8.    Disclosure of Information. Executive acknowledges that, in and as a result
of his employment with the Company, he has been and will be making use of,
acquiring and/or adding to confidential information of the Company and its
affiliates of a special and unique nature and value. As a material inducement to
the Company to enter into this Agreement and to pay to Executive the
compensation stated in Section 5, as well as any additional benefits stated
herein, Executive covenants and agrees that he shall not, at any time while he
is employed by the Company or at any time thereafter, directly or indirectly,
divulge or disclose for any purpose whatsoever, any confidential information
(whether or not specifically labeled or identified as “confidential
information”), in any form or medium, that has been obtained by or disclosed to
him as a result of his employment with the Company and which the Company or any
of its affiliates has taken appropriate steps to safeguard, except to the extent
that such confidential information (a) becomes a matter of public record or is
published in a newspaper, magazine or other periodical available to the general
public, other than as a result of any act or omission of Executive, (b) is
required to be disclosed by any law, regulation or order of any court or
regulatory commission, department or agency, in which event Executive shall give
prompt notice of such requirement to the Company to enable the Company to seek
an appropriate protective order or confidential treatment, (c) must be disclosed
to enable Executive properly to perform his duties under this Agreement or (d)
was developed by Executive prior to his employment by the Company. Upon the
termination of Executive’s employment, Executive shall return such information
(in whatever form) obtained from or belonging to the Company or any of its
affiliates which he may have in his possession or control.


9.    Covenants Against Solicitation. Executive acknowledges that the services
he is to render to the Company and its affiliates are of a special and unusual
character, with a unique value to the Company and its affiliates, the loss of
which cannot adequately be compensated by damages or an action at law. In view
of the unique value to the Company and its affiliates of the services of
Executive for which the Company has contracted hereunder, because of the
confidential information to be obtained by, or disclosed to, Executive as set
forth in Section 8 above, and as a material inducement to the Company to enter
into this Agreement and to pay to Executive the compensation stated in Section 5
hereof, as well as any additional benefits stated herein, and other good and
valuable consideration, Executive covenants and agrees that throughout the
period Executive remains employed or compensated hereunder and for one year
thereafter, Executive shall not, directly or indirectly, anywhere in the United
States of America

4

--------------------------------------------------------------------------------




(i) solicit or attempt to convert to other insurance carriers or other
corporations, persons or other entities providing the same or similar products
or services provided by the Company and its affiliates, any customers or
policyholders of the Company or any of its affiliates; or (ii) solicit for
employment or employ any individual who was employed by the Company or any of
its affiliates during the term of Executive’s employment with the Company.
Should any particular covenant or provision of this Section 9 be held
unreasonable or contrary to public policy for any reason, including, without
limitation, the time period, geographical area, or scope of activity covered by
any restrictive covenant or provision, the Company and Executive acknowledge and
agree that such covenant or provision shall automatically be deemed modified
such that the contested covenant or provision shall have the closest effect
permitted by applicable law to the original form and shall be given effect and
enforced as so modified to whatever extent would be reasonable and enforceable
under applicable law.


10.    Termination. During the Term:


(a)    Either the Company or Executive may terminate his employment at any time
for any reason upon written notice to the other. The Company may terminate
Executive’s employment for Just Cause pursuant to Section 10(b) below or in a
Control Termination pursuant to Section 10(c) below. Executive’s employment
shall also terminate (i) upon the death of Executive or (ii) after Disability of
Executive pursuant to Section 7 hereof.


(b)    The Company may terminate Executive’s employment at any time for Just
Cause. For purposes of this Agreement, “Just Cause” shall mean:


(i) (A) material breach by Executive of this Agreement not cured within 15 days
after written notice to Executive by the Company, (B) a material breach of
Executive’s duty of loyalty to the Company or its affiliates not cured within 15
days after written notice to Executive by the Company, or (C) willful
malfeasance or fraud or dishonesty of a substantial nature in performing
Executive’s services on behalf of the Company or its affiliates, which in each
case is willful and deliberate on Executive’s part and committed in bad faith or
without reasonable belief that such breach or action is in the best interests of
the Company or its affiliates;


(ii) Executive’s use of alcohol or drugs (other than drugs prescribed to
Executive by a physician and used by Executive for their intended purposes for
which they had been prescribed) or other repeated conduct which materially and
repeatedly interferes with the performance of his duties hereunder, which
materially compromises the integrity or the reputation of the Company or its
affiliates, or which results in other substantial economic harm to the Company
or its affiliates;


(iii) Executive’s conviction by a court of law, admission that he is guilty, or
entry of a plea of nolo contendere with regard to a felony or other crime
involving moral turpitude;

5

--------------------------------------------------------------------------------






(iv) Executive’s unscheduled absence from his employment duties other than as a
result of illness or disability, for whatever cause, for a period of more than
three (3) consecutive days, without consent from the Company prior to the
expiration of the three (3) day period;


(v) Executive’s failure to take action or to abstain from taking action, as
directed in writing by a member of the Board or a higher ranking executive of
the Company, where such failure continues after Executive has been given written
notice of such failure and at least five (5) business days thereafter to cure
such failure; or


(vi) Any intentional wrongful act or omission by Executive that results in the
restatement of the Company’s financial statements due to a violation of the
Sarbanes-Oxley Act of 2002.


No termination shall be deemed to be a termination by the Company for Just Cause
if the termination is as a result of Executive refusing to act in a manner that
Executive believes in good faith would be a violation of applicable law or where
Executive acts (or refrains from taking action) in good faith in accordance with
directions of a member of the Board or higher ranking executive but was unable
to attain the desired results because such results were inherently unreasonable
or unattainable.


(c)    The Company may terminate Executive’s employment in a Control
Termination. A "Control Termination" shall mean any termination by the Company
(or its successor) of Executive’s employment for any reason within six months in
anticipation of or within two years following a Change in Control.


The term "Change in Control" shall mean the occurrence of any of the following:


(i) the acquisition (other than an acquisition in connection with a “Non-Control
Transaction”) by any "person" (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the "1934 Act")) of
"beneficial ownership" (as such term is defined in Rule 13d-3 promulgated under
the 1934 Act), directly or indirectly, of securities of the Company or its
Ultimate Parent representing 51% or more of the combined voting power of the
then outstanding securities of the Company or its Ultimate Parent entitled to
vote generally with respect to the election of the Board or the board of
directors of the Company’s Ultimate Parent; or
(ii) as a result of or in connection with a tender or exchange offer or contest
for election of directors, individual board members of the Company (identified
as of the date of commencement of such tender or exchange offer, or the
commencement of such election contest, as the case may be) cease to constitute
at least a majority of the Board; or

6

--------------------------------------------------------------------------------






(iii) the consummation of a merger, consolidation or reorganization with or into
the Company unless (x) the stockholders of the Company immediately before such
transaction beneficially own, directly or indirectly, immediately following such
transaction securities representing 51% or more of the combined voting power of
the then outstanding securities entitled to vote generally with respect to the
election of the board of directors of the Company (or its successor) or, if
applicable, the Ultimate Parent and (y) individual board members of the Company
(identified as of the date that a binding agreement providing for such
transaction is signed) constitute at least a majority of the board of directors
of the Company (or its successor) or, if applicable, the Ultimate Parent (a
transaction to which clauses (x) and (y) apply, a “Non-Control Transaction”).
For purposes of this Agreement, “Ultimate Parent” shall mean the parent
corporation (or if there is more than one parent corporation, the ultimate
parent corporation) that, following a transaction, directly or indirectly
beneficially owns a majority of the voting power of the outstanding securities
entitled to vote with respect to the election of the board of directors of the
Company (or its successor).
(d)    At Executive's option, he may terminate employment with the Company "With
Reason" provided one or more of the following conditions are met: (i) any
reduction in Executive's Base Salary or Target Bonus without his consent, or
(ii) there is a "Change in Control" as defined in Section 10(c) and, following
Executive's written request made prior to the Change in Control, the ultimate
parent entity or entities directly or indirectly gaining control of a majority
of the Board or outstanding securities entitled to vote with respect to the
Board fails to affirm and guarantee the Company's current and future obligations
under this Agreement; provided that the events described in clauses (i) and (ii)
above shall constitute With Reason only if the Company fails to cure such event
(if capable of being cured) within 30 days after receipt from Executive of
written notice of the event which constitutes With Reason; provided, further,
that With Reason shall cease to exist for an event on the 60th day following the
later of its occurrence or Executive’s knowledge thereof, unless Executive has
given the Company written notice thereof prior to such date.
.
(e)    Upon termination of Executive’s employment with the Company for any
reason (whether voluntary or involuntary), Executive shall be deemed to have
voluntarily resigned from all positions that Executive may then hold with the
Company and any of its affiliates; provided that such deemed resignation shall
not adversely affect Executive’s rights to compensation or benefits under this
Agreement and shall not affect the determination of whether Executive's
termination was for Just Cause or With Reason.

11.
Payments Following Termination.



(a)    In the event that Executive’s employment is terminated by the Company for
Just Cause or if Executive voluntarily resigns, then (i) the Company within 10
business days shall pay Executive a cash payment of his Base Salary as provided
in Section 5(a) hereof that was earned but unpaid as of the date of termination
(the “Termination Date”) and (ii) no bonus for the year of termination will be
earned or paid

7

--------------------------------------------------------------------------------




to Executive. All stock options, restricted stock and/or other awards held by
Executive on the Termination Date shall be treated in accordance with the
applicable award agreements.


(b)    In the event Executive’s employment is terminated by the death of
Executive, then the Company shall pay Executive’s estate within 30 days (i) the
Accrued Amounts and (ii) a pro-rata portion of the Target Bonus for the year in
which his death occurs. All stock options, restricted stock and/or other awards
held by Executive on the Termination Date shall be treated in accordance with
the applicable award agreements.


(c)    In the event that Executive is terminated by the Company without Just
Cause (and other than a termination due to expiration of the Term, death,
Disability or a Control Termination) or by Executive With Reason, then the
Company shall pay Executive within 30 days of the Termination Date the Accrued
Amounts. Additionally, following such a termination, Executive shall be entitled
to receive (i) a bonus pursuant to Section 5(b) based on the Company’s actual
performance for the year in which Executive is terminated (prorated for the
partial year period ending on the Termination Date), payable at the same time
when such bonus amount normally would have been paid pursuant to Section 5(b),
and (ii) a cash lump sum equal to the sum of his annual Base Salary and Target
Bonus. All stock options, restricted stock and/or other awards held by Executive
on the Termination Date shall be treated in accordance with the applicable award
agreements.


(d)    In the event that Executive is terminated by the Company (or its
successor) in a Control Termination as so defined, then the Company shall pay
Executive within 30 days of the Termination Date the Accrued Amounts.
Additionally, following such a termination, Executive shall be entitled to
receive (i) a bonus pursuant to Section 5(b) based on the Company’s actual
performance during the year in which Executive is terminated (prorated for the
partial year period ending on the Termination Date), payable at the same time
when such bonus would have been paid pursuant to Section 5(b), and (ii) a cash
lump sum equal to two times the sum of (A) his Target Bonus and (B) his annual
Base Salary. All stock options, restricted stock and/or other awards held by
Executive upon the occurrence of the Change in Control shall be treated in
accordance with the applicable award agreements.


(e)    Notwithstanding anything to the contrary, payment of any severance under
this Agreement is conditioned upon the execution by Executive of a separation
and release agreement in a form acceptable to the Company and the observation of
such waiting or revocation periods, if any, before and after execution of the
agreement by Executive as are required by law, such as, for example, the waiting
or revocation periods required for a waiver and release to be effective with
respect to claims under the Age Discrimination in Employment Act, provided that
the Company delivers to Executive such agreement within seven days of the
Termination Date.


12.    Character of Termination Payments. The amounts payable to Executive upon
any termination of his employment shall be considered severance pay in
consideration of past

8

--------------------------------------------------------------------------------




services rendered on behalf of the Company and his continued service from the
date hereof to the date he becomes entitled to such payments and shall be the
sole amount of severance pay to which Executive is entitled from the Company and
its affiliates upon termination of his employment during the Term. Executive
shall have no duty to mitigate his damages by seeking other employment and,
should Executive actually receive compensation from any such other employment,
the payments required hereunder shall not be reduced or offset by any such other
compensation.


13.    Representations of the Parties.


(a)    The Company represents and warrants to Executive that (i) this Agreement
has been duly authorized, executed and delivered by the Company and constitutes
valid and binding obligations of the Company; and (ii) the employment of
Executive on the terms and conditions contained in this Agreement will not
conflict with, result in a breach or violation of, constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any property or assets of the Company pursuant to: (A) the certificate of
incorporation, (B) the terms of any indenture, contract, lease, mortgage, deed
of trust, note, loan agreement or other agreement, obligation, condition,
covenant or instrument to which the Company is a party or bound or to which its
property is subject, or (C) any statute, law, rule, regulation, judgment, order
or decree applicable to the Company, or any regulatory body, administrative
agency, governmental body, arbitrator or other authority having jurisdiction
over the Company.


(b)    Executive represents and warrants to the Company that: (i) this Agreement
has been duly executed and delivered by Executive and constitutes a valid and
binding obligation of Executive; and (ii) neither the execution of this
Agreement by Executive nor his employment by the Company on the terms and
conditions contained herein will conflict with, result in a breach or violation
of, or constitute a default under any agreement, obligation, condition, covenant
or instrument to which Executive is a party or bound or to which his property is
subject, or any statute, law, rule, regulation, judgment, order or decree
applicable to Executive of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over
Executive or any of his property.


14.    Arbitration of Disputes; Injunctive Relief.


(a)    Arbitration. Except as provided in subsection (b) below, any controversy
or claim arising out of or relating to this Agreement or the breach thereof
shall be settled by binding arbitration in the City of Indianapolis, Indiana, in
accordance with the laws of the State of Indiana by three arbitrators, one of
whom shall be appointed by the Company, one by Executive, and the third of whom
shall be appointed by the first two arbitrators. If the first two arbitrators
cannot agree on the appointment of a third arbitrator, then the third arbitrator
shall be appointed by the Chief Judge of the United States District Court for
the Southern District of Indiana. The arbitration shall be conducted in
accordance with the rules of the American Arbitration Association, except with
respect to the selection of arbitrators, which shall be as provided in this
Section. Judgment upon the award rendered by the arbitrators may be entered in
any court having

9

--------------------------------------------------------------------------------




jurisdiction thereof. All reasonable costs and expenses (including fees and
disbursements of counsel) incurred by Executive pursuant to this Section 14
shall be paid on behalf of or reimbursed to Executive promptly by the Company;
provided, however, that in the event the Company prevails in such proceedings,
Executive shall immediately repay all such amounts to the Company.


(b)    Executive acknowledges that a breach or threatened breach by Executive of
Sections 8 or 9 of this Agreement will give rise to irreparable injury to the
Company and that money damages will not be adequate relief for such injury.
Notwithstanding paragraph (a) above, the Company and Executive agree that the
Company may seek and obtain injunctive relief, including, without limitation,
temporary restraining orders, preliminary injunctions and/or permanent
injunctions, in a court of proper jurisdiction to restrain or prohibit a breach
or threatened breach of Section 8 or 9 of this Agreement. Nothing herein shall
be construed as prohibiting the Company from pursuing any other remedies
available to the Company for such breach or threatened breach, including the
recovery of damages from Executive.


15.    Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and if sent by registered mail to
his residence, in the case of Executive, or to the business office of its
General Counsel, in the case of the Company.


16.    Waiver of Breach and Severability. The waiver by either party of a breach
of any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by either party. In the event any
provision of this Agreement is found to be invalid or unenforceable, it may be
severed from the Agreement, and the remaining provisions of the Agreement shall
continue to be binding and effective.


17.    Entire Agreement. Other than any equity award agreements entered into
pursuant to the CNO Amended and Restated Long-Term Incentive Plan or any
subsequent incentive plan, this instrument contains the entire agreement of the
parties and, as of the Effective Date, supersedes all other obligations of the
Company and its affiliates under other agreements or otherwise. The compensation
and benefits to be paid under the terms of this Agreement are in lieu of all
other compensation or benefits to which Executive is entitled from the Company
and its affiliates, and upon termination of Executive’s employment with the
Company Executive will not be entitled to receive any severance or other
payments beyond those specified in this Agreement. This Agreement may not be
changed orally, but only by an instrument in writing signed by the party against
whom enforcement of any waiver, change, modification, extension or discharge is
sought.


18.    Binding Agreement and Governing Law; Assignment Limited. This Agreement
shall be binding upon and shall inure to the benefit of the parties and their
lawful successors in interest (including, without limitation, Executive’s
estate, heirs and personal representatives) and, except for issues or matters as
to which federal law is applicable, shall be construed in accordance with and
governed by the laws of the State of Indiana. This Agreement is personal to each
of the parties hereto, and neither party may assign or delegate any of its
rights or obligations hereunder without the prior written consent of the other.

10

--------------------------------------------------------------------------------






19.    Indemnification. If Executive was or is made a party or is threatened to
be made a party to or is otherwise involved (including involvement as a witness)
in any action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that he is or was an
officer or employee of the Company or any of its affiliates, Executive shall be
indemnified and held harmless by the Company to the fullest extent authorized by
the Delaware General Corporation Law, as the same exists or may hereafter be
amended (but, in the case of any such amendment, only to the extent that such
amendment permits the Company to provide broader indemnification rights than
permitted prior thereto), against all expense, liability and loss (including
attorneys’ fees, judgments, fines, excise taxes or penalties and amounts paid in
settlement) reasonably incurred or suffered by Executive in connection therewith
and such indemnification shall continue as to Executive if he ceases to be an
officer or employee and shall inure to the benefit of Executive's heirs,
executors and administrators; provided, however, that the Company shall
indemnify Executive in connection with a Proceeding (or part thereof) initiated
by Executive only if such Proceeding (or part thereof) was authorized by the
Board of Directors of the Company. The right to indemnification conferred in
this paragraph shall include the obligation of the Company to pay the expenses
incurred in defending any such Proceeding in advance of its final disposition
(an “Advance of Expenses”); provided, however, that, if and to the extent that
the Delaware General Corporation Law requires, an Advance of Expenses incurred
by Executive in his capacity as an officer or employee shall be made only upon
delivery to the Company of an undertaking, by or on behalf of Executive, to
repay all amounts so advanced if it shall ultimately be determined by final
judicial decision from which there is no further right to appeal that Executive
is not entitled to be indemnified for such expenses under this paragraph or
otherwise.


20.     No Third Party Beneficiaries. The terms and provisions of this Agreement
are intended solely for the benefit of each party hereto and their respective
successors or permitted assigns, and it is not intended to confer third-party
beneficiary rights upon any other person.


21.Section 409A. This Agreement is intended to comply with Section 409A of the
Code and will be interpreted accordingly. References under this Agreement to
Executive’s termination of employment shall be deemed to refer to the date upon
which Executive has experienced a “separation from service” within the meaning
of Section 409A of the Code. Notwithstanding anything herein to the contrary,
(i) if at the time of Executive’s separation from service with the Company
Executive is a “specified employee” as defined in Section 409A of the Code (and
any related regulations or announcements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder or payable
under any other compensatory arrangement between Executive and the Company or
any of its affiliates as a result of such separation from service is necessary
in order to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date that is six
months following Executive’s separation from service (or the earliest date as is
permitted under Section 409A of the Code), at which point all payments deferred
pursuant to this Section 21 shall be paid to Executive in a lump sum and (ii) if
any payments of money or other benefits due to Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner that does not cause such an

11

--------------------------------------------------------------------------------




accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due to Executive under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(l)(iv). Additionally, to the extent that Executive’s receipt
of any in-kind benefits from the Company or its affiliates must be delayed
pursuant to this Section 21 due to his status as a “specified employee,”
Executive may elect to instead purchase and receive such benefits during the
period in which the provision of benefits would otherwise be delayed by paying
the Company (or its affiliates) for the fair market value of such benefits (as
determined by the Company in good faith) during such period. Any amounts paid by
Executive pursuant to the preceding sentence shall be reimbursed to Executive as
described above on the date that is six months following his separation from
service. Each payment made under this Agreement shall be designated as a
“separate payment” within the meaning of Section 409A of the Code. The Company
shall consult with Executive in good faith regarding the implementation of the
provisions of this Section 21, provided that neither the Company nor any of its
employees or representatives shall have any liability to Executive with respect
thereto.


22. Effect of Excise Tax and Limit on Golden Parachute Payments.


(a)     Contingent Reduction of Parachute Payments. If there is a change in
ownership or control of CNO that would cause any payment or distribution by the
Company or any of its subsidiaries or any other person or entity to Executive or
for Executive’s benefit (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise) (each, a “Payment”, and
collectively, the “Payments”) to be subject to the excise tax imposed by Section
4999 of the Code (such excise tax, together with any interest or penalties
incurred by Executive with respect to such excise tax, the “Excise Tax”), then
Executive will receive the greatest of the following, whichever gives Executive
the highest net after-tax amount (after taking into account federal, state,
local and social security taxes): (1) the Payments or (2) one dollar less than
the amount of the Payments that would subject Executive to the Excise Tax (the
“Safe Harbor Amount”). If a reduction in the Payments is necessary so that the
Payments equal the Safe Harbor Amount, then the reduction will be determined in
a manner which has the least economic cost to Executive and, to the extent the
economic cost is equivalent, will be reduced in the inverse order of when
payment would have been made to Executive, until the reduction is achieved. Any
reductions pursuant to this Section shall be made in a manner intended to be
consistent with the requirements of Section 409A of the Internal Revenue Code.


(b)    Determination of the Payments. All determinations required to be made
under this Section, including whether and when the Safe Harbor Amount is
required and the amount of the reduction of the Payments and the assumptions to
be utilized in arriving at such determination, shall be made by the Company
which shall provide detailed supporting calculations to Executive. Executive
shall cooperate with any reasonable requests by the Company in connection with
any contests or disputes with the Internal Revenue Service in connection with
the Excise Tax.
(c)     Adjustments.    As a result of the uncertainty in the application of
Section 4999 of the Code at the time of a determination hereunder, it is
possible that Payments will be made which should not have been made under clause
(a) of this Section (“Overpayment”) or that additional Payments which are not
made pursuant to clause (a) of this Section should have been

12

--------------------------------------------------------------------------------




made (“Underpayment”). In the event that there is a final determination by the
Internal Revenue Service, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made, any such Overpayment shall be
treated for all purposes as a loan to Executive which Executive shall repay to
the Company together with interest at the applicable Federal rate provided for
in Section 7872(f)(2) of the Code. In the event that there is a final
determination by the Internal Revenue Service, a final determination by a court
of competent jurisdiction or a change in the provisions of the Code or
regulations pursuant to which an Underpayment arises under this Agreement, any
such Underpayment shall be promptly paid by the Company to or for the benefit of
Executive, together with interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code.
23. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written, effective as of the Effective Date.


COMPANY:
CNO FINANCIAL GROUP, INC.
 
/s/ Susan L. Menzel
Susan L. Menzel
Executive Vice President, Human Resources
 
 
EXECUTIVE:
 
/s/ Frederick J. Crawford
Frederick J. Crawford




13